DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-16 and 22 in the reply filed on 14 April 2021 is acknowledged. Claims 1-5 and 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of co-pending Application No. 16/574057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 15 and 22-23 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, the phrase “the roller bearing is a rolling-element bearing” is indefinite as roller-element bearing does not appear to further limit the roller bearing and these both mean the same thing.
For claim 16, there is no antecedent basis for “the first profiler assembly”.
For claim 22, the phrase “” is indefinite as it is unclear what applicant means by “along a first side of the primary workpiece”.  Does this mean the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7, 12-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0162520 to Blum et al (Blum).
Concerning claim 6, Blum discloses a splitter profiler module, comprising: 
a frame (see figure 1); 
an arbor (1) rotatably coupled with the frame; 

a first saw arm assembly (3b) mounted to the arbor (1), wherein the first saw arm assembly (3b) is configured to transmit rotational motion of the arbor (1) to a first circular saw blade (2b), wherein the first saw assembly (3b) is selectively axially moveable along the arbor (¶55).
Concerning claim 7, Blum discloses in figure 3 the first saw arm assembly (3b) includes a saw arm (5) and a sleeve assembly (3b), and the sleeve assembly (3b) has a center annulus configured to slideably engage the arbor (1) and an outer portion fixedly connected to the saw arm.
Concerning claim 12, Blum discloses a carriage (3b) coupled to the saw arm and a guide member (7b) coupled to the frame, wherein the guide member (7b) is oriented substantially parallel to the arbor and the carriage is configured to movably engage the guide member.
Concerning claim 13, Blum discloses the first profiler arm assembly includes a profiler arm (3a), and wherein the splitter profiler module further includes first and second actuator assemblies (7a, 7b) coupled to the frame and operatively coupled with the first profiler arm (3a) and the saw arm (3b), respectively.
Concerning claim 14, Blum discloses in figure 2a the profiler arm or the saw arm (3) includes an aperture therethrough, and a portion of one of said actuator assemblies (7) is disposed through said aperture.
Concerning claim 15, Blum discloses at least one of the actuator assemblies (7) includes a linear actuator (as 7 causes linear movement) and a shaft (9) connected to an output end of the linear actuator (7).
Concerning claim 16, Blum discloses a second profiler assembly (3c) mounted to the arbor (1) and configured to transmit rotational motion of the arbor to a second profiler head (2c), wherein the first profiler arm assembly is disposed between the first profiler assembly and the second profiler assembly.
Concerning claim 22, Blum discloses in figure 4 a method of obtaining coplanar sideboards from a primary workpiece, such as a log or a cant, the method including: 
using a first profiling head (2a) and a second profiling head (2c) to form respective outer longitudinal edges of two of the sideboards (along 18a and 18b respectively) along a first side of the primary workpiece (17), wherein the first and second profiling heads are mounted along an arbor (1); 
using at least one circular saw (2b) mounted along said arbor (1) to form an inner longitudinal edge (between 18a and 18b) of at least one of the sideboards, such that the inner longitudinal edge is formed at substantially the same time as the outer longitudinal edges.

Claim(s) 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,929,043 to Woodford et al (Woodford).
Concerning claim 6, Woodford discloses a splitter profiler module, comprising: 

an arbor (92) rotatably coupled with the frame; 
a first profiler arm assembly (112) mounted to the arbor (92), wherein the first profiler arm assembly is configured to transmit rotational motion of the arbor to a first profiler head (60); and 
a first saw arm assembly (112) mounted to the arbor (92), wherein the first saw arm assembly (112) is configured to transmit rotational motion of the arbor (92) to a first circular saw blade (60), wherein the first saw assembly (112) is selectively axially moveable along the arbor (column 6, lines 5-10).
Concerning claim 7, Woodford discloses in figure 3 the first saw arm assembly (112) includes a saw arm (110) and a sleeve assembly (112), and the sleeve assembly (112) has a center annulus (see figure 9) configured to slideably engage the arbor (92) and an outer portion (see figure 9) fixedly connected to the saw arm (110).
Concerning claim 8, Woodford discloses the sleeve assembly includes a first portion (150) with said center annulus (at 116) and a second portion (132, 140, 134), and the first portion (150) is disposed at least partially through the second portion (see figure 10).
Concerning claim 9, Woodford discloses the first portion includes a bearing housing, a bushing, or a sleeve bearing (128), and the second portion includes a roller bearing (132).
Concerning claim 10, Woodford discloses the roller bearing (132) is a rolling-element bearing.
Concerning claim 11, Woodford discloses the rolling-element bearing (132) is a spherical roller bearing (see figure 10), and wherein the first portion has a flange (120) with a plurality of through-holes (at 126) for coupling the circular saw blade (60) to the flange (120).
Concerning claim 12, Woodford discloses a carriage (110) coupled to the saw arm and a guide member (106) coupled to the frame, wherein the guide member (106) is oriented substantially parallel to the arbor (92) and the carriage is configured to movably engage the guide member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that U.S. Patent Nos. 7013779 and 10850423 both disclose the method of claim 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/28/2021